Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 11/24/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without having to guess the particular material to be selected, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

For the purpose of the following art rejections, conventional materials are assumed to have the claimed properties for the purpose of examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur (US 20190067346 A1) 


    PNG
    media_image1.png
    341
    322
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    346
    344
    media_image2.png
    Greyscale

Regarding claim 1, Borthakur discloses a  flare-suppressing image sensor comprising: a first pixel 500 formed in a substrate; and a refractive element 580/582 above the first pixel, having, with respect to a top surface of the substrate (Figs. 5B and 5C), a height profile having at least two one-dimensional local maxima in each of a first cross-sectional plane and a second cross-sectional plane perpendicular to the first cross-sectional plane, each of the first and second cross-sectional planes being perpendicular to the top surface and intersecting the first pixel (Figs. 5B and 5C -  Both embodiments of a donut shaped microlens or 2x2 convex of microlens over a single pixel 500 meet the scope of the claim).

Regarding claim 2, Borthakur discloses a   image sensor of claim 1, the refractive element including an N-by-N array of microlenses, N being an integer greater than one, each of the plurality of microlenses having a respective optical axis that intersects the first pixel (Fig. 5C).

Regarding claim 3, Borthakur discloses a   image sensor of claim 2, each respective optical axis being perpendicular to the top surface (Fig. 5C).

Regarding claim 4, Borthakur discloses a   image sensor of claim 2, N being equal to two (Fig. 5C).

Regarding claim 5, Borthakur discloses a   image sensor of claim 1, the refractive element being rotationally symmetric about an axis perpendicular to the top surface, the height profile having exactly two local maxima in each of the first and second cross-sectional planes (Figs. 5B and 5C -  Both embodiments of a donut shaped microlens or 2x2 convex of microlens over a single pixel 500 meet the scope of the claim).

Regarding claim 6, Borthakur discloses a   image sensor of claim 5, the height profile including a local minimum equidistant from each of the local maxima (Figs. 5B and 5C -  Both embodiments of a donut shaped microlens or 2x2 convex of microlens over a single pixel 500 meet the scope of the claim).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur (US 20190067346 A1) in view of Chiang et al. (US 20180277580 A1).

Regarding claim 7, Borthakur discloses a   image sensor of claim 1, however does to teach further providing small pixels arranged around a larger pixel for the purpose of flare surpression.  At the time of the invention this however was a known option when forming image sensor arrays.  For support see Chiang et al. figures 

    PNG
    media_image3.png
    425
    367
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    444
    475
    media_image4.png
    Greyscale


	It is noted, the claim language is describing the layout/arrangment in terms of the well know mathmatical relationship known as the pythagorean theorem. 

    PNG
    media_image5.png
    534
    700
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    420
    629
    media_image6.png
    Greyscale



Just as shown in Applicant’s figure 6 above, figures 6 and 7 of Chiang et al. as a plurality of large pixels in the semiconductor substrate and forming a pixel array that has a pixel pitch Px and Py in respective orthogonal directions x and y each parallel to the top surface, the first pixel being one of the plurality of large pixels; and a first and a second small pixel having a center-to-center separation equal to √{square root over (P.sub.x.sup.2+P.sub.y.sup.2)} in a first direction and each having, in the first direction, a small-pixel width W less than both pixel pitch Px and Py, the first pixel being between the first and second small pixels.

    PNG
    media_image7.png
    436
    515
    media_image7.png
    Greyscale


Simply modifying Chiang et al. to have a microlens as described in Borthakur in order to have Chiang’s desired efficiency with at least the larger pixels will  result in a array that naturally may be described by the pythagorean theom.
	


Regarding claim 8, Borthakur discloses a   image sensor of claim 7, an angle between the first direction and direction x equaling arctan(P.sub.y/P.sub.x) (this limitation is merely stating recognized mathematical relationships of a right triangle.  The arrangement as address with claim 7 naturally has this relationship.).


    PNG
    media_image8.png
    720
    1280
    media_image8.png
    Greyscale



Claim 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur in view of Chiang et al. in view of Asatuma et al (US 20210193727 A1).

Regarding claim 9, Borthakur in view of Chiang et al. discloses a  image sensor of claim 7, however does not cleanly depict a first microlens aligned to the first small pixel and a second microlens aligned to the second small pixel.  While it would be expected to have a lens aligned with the small pixels also, Chiang does not provide a explicit crossectional view showing the small pixel and lens directly adjacent the large pixel and  et al. fig. 10 which provides a clear crossectional view demonstrating the claimed subject matter as expected to be viewed in Chiang if the perspective was depicted.

    PNG
    media_image9.png
    512
    788
    media_image9.png
    Greyscale

	In view of Chian and Asatuma it would be obvious to one of ordinary skill at the time of the invention when forming a standard flare/blooming suppression arrangement to include lens aligned to the respective large and small pixels.


Regarding claim 10, Borthakur in view of Chiang et al. in view of Asatuma et al discloses a   image sensor of claim 9, further comprising: a first opaque annulus center-aligned with the first microlens and located between the first microlens and the top 

As shown in Asatuma, it is known to provide a “opaque annulus” around pixels.  This is a known optional convention in the art at the time of the invention to help mitigate crosstalk between adjacent pixels.  Figure 10 of Asatuma depicts conventional opaque annulus structures 181 that extend into trenches surrounding the pixels.  Forming conventional opaque annuluses around pixels arranged as described in the prior art will result in the claimed mathematical relationships, as the relationship is a understood mathematical relationship of right triangles.


Regarding claim 11, Borthakur in view of Chiang et al. in view of Asatuma et al discloses a    image sensor of claim 10, further comprising a spectral filter located between the first microlens and the top surface, aligned to the first small pixel, and surrounded by the first opaque annulus (Borthakur figs. 7A and 7B & ¶45 – opaque material 702. Borthakur – Color filter –Abstract , ).. 


Regarding claim 12, Borthakur in view of Chiang et al. in view of Asatuma et al discloses a    image sensor of claim 10, further comprising: a second opaque annulus center-aligned with the second microlens and located between the second microlens and the top surface; and a second opaque element extending a distance d.sub.2 from the first opaque annulus opposite the first direction, d.sub.2 being less than ½(√{square root over (P.sub.x.sup.2+P.sub.y.sup.2)}−W) from a boundary between the second small pixel and the first pixel and toward the first small pixel, and having, in the second direction, a second width less than or equal to small-pixel width W. (Borthakur figs. 7A and 7B & ¶45 – opaque material 702.). The mathematical description is naturally understood with the arrangement.  See regarding claims 7 and 8. 


Regarding claim 13, Borthakur in view of Chiang et al. in view of Asatuma et al discloses a    image sensor of claim 12, further comprising a second spectral filter (i.e. color filter, IR block, etc)  located between the second microlens and the top surface, aligned to the second small pixel, and surrounded by the second opaque annulus (see regarding claim 10). 

Regarding claim 14, Borthakur in view of Chiang et al. in view of Asatuma et al discloses a   The image sensor of claim 7, further comprising: a third and a fourth small pixel having a center-to-center separation equal to √{square root over (P.sub.x.sup.2+P.sub.y.sup.2)} in the second direction and each having small-pixel width W in the first direction, the first pixel being between the third and fourth small (see regarding claims 7-8 – this claim language is merely providing a well known mathematical description/relationship inherent to the generic arrangement)..

Regarding claim 15, Borthakur in view of Chiang et al. in view of Asatuma et al discloses a   image sensor of claim 1, may be silent upon the refractive element being formed of a glass having a transition temperature between 140° C. and 180° C.  It is noted, the Applicant’s originally filed specification does not teach any specific material which achieves this property.  At best it is inferred one of ordinary skill would have to select a known material for the purpose could only select known materials.  Selecting known materials for the purpose would ultimately select materials having the claimed range.  As such the selection would be have to be obvious to one of ordinary skill in the art.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a conventional lens material (conventional materials are assumed to have the claimed properties for the purpose of examination), since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



12/2/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822